Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 31, 2019

The Court of Appeals hereby passes the following order:

A19A1974. KATIE RENEE PYLES v. THE STATE.

         Katie Renee Pyles pleaded guilty to several offenses, including two counts of
homicide by vehicle. She subsequently filed a motion to modify sentence. The trial
court denied the motion on September 27, 2018, and Pyles filed a notice of appeal on
November 6, 2018. We lack jurisdiction because the notice of appeal was not timely
filed.
         A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Pyles filed her notice of
appeal 40 days after entry of the trial court’s order, her appeal is untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/31/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.